NO. 07-05-0150-CV

IN THE COURT OF APPEALS

FOR THE SEVENTH DISTRICT OF TEXAS

AT AMARILLO

PANEL D

MAY 10, 2005

______________________________


APTPCY, LTD., ET AL., APPELLANTS

V.

THE CITY OF PASADENA, APPELLEE


_________________________________

FROM THE COUNTY COURT AT LAW NO. 3 OF HARRIS COUNTY;

NO. 829,789; HONORABLE LYNN M. BRADSHAW-HULL, JUDGE

_______________________________

Before QUINN and REAVIS and CAMPBELL, JJ. 
MEMORANDUM OPINION
	On March 7, 2005, appellant APTPCY, Ltd., et al. filed a notice of appeal in the
County Court at Law Number Three of Harris County complaining of an award from Special
Commissioners regarding property value.  According to the notice of appeal, APTPCY, Ltd.
et al. requested a jury trial and enclosed payment of the jury fee.  Following 
communications between the Clerk of this Court, the County Clerk, and counsel for
APTPCY, Ltd., et al., it was determined that the notice of appeal, although correctly filed
in the County Court at Law Number Three of Harris County, was also mistakenly filed in the
Fourteenth Court of Appeals then transferred to this Court by order of the Texas Supreme
Court.  Counsel for APTPCY, Ltd., et al. informed the Clerk of this Court that the matter
remains pending in the County Court at Law Number Three and no final judgment has been
rendered.
	Accordingly, we dismiss this purported appeal for want of jurisdiction.  No motion for
rehearing will be entertained and our mandate will issue forthwith.
						Don H. Reavis
						    Justice
 

RT OF APPEALS

FOR THE SEVENTH DISTRICT OF TEXAS

AT AMARILLO

PANEL C

JANUARY 3, 2008

______________________________


MICHELLE SMITH, APPELLANT

V.

THE STATE OF TEXAS, APPELLEE


_________________________________

FROM THE 100TH DISTRICT COURT OF CHILDRESS COUNTY;

NO. 4839; HONORABLE DAVID MCCOY, JUDGE

_______________________________

Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.
ABATEMENT AND REMAND
          Appellant, Michelle Smith, filed a notice of appeal from the trial court’s order
deferring adjudication of guilt for tampering with a governmental record.  The clerk’s record
filed on December 12, 2007, contains the Trial Court’s Certification of Defendant’s Right
of Appeal.  However, the form does not comply with Rule 25.2(d) of the Texas Rules of
Appellate Procedure nor is it signed by Appellant as required by the Rule.

          Consequently, we abate this appeal and remand the cause to the trial court for
further proceedings.  Upon remand, the trial court shall utilize whatever means necessary
to secure a Certification of Defendant’s Right of Appeal in compliance with Rule 25.2(d).
 
Once properly executed, the certification shall be included in a supplemental clerk’s record
and filed with this Court on or before January 25, 2008.
          It is so ordered.
                                                                           Per Curiam
Do not publish.